Citation Nr: 0327605	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  96-05 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for a prostate 
disorder.

2.  Entitlement to service connection for cataracts.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to the benefits sought on 
appeal.  The veteran perfected an appeal of that decision.

The veteran's appeal was previously before the Board in 
August 2002, at which time the Board remanded the claims to 
the RO for additional development, including providing the 
veteran a personal hearing.  The hearing was held before the 
undersigned in May 2003, and a transcript of the hearing is 
of record.  The requested development has been completed, and 
the case returned to the Board for further consideration of 
the appeal.

The Board notes that in a September 1995 rating decision the 
RO denied entitlement to increased ratings for arthritis of 
the neck, bilateral hearing loss, and excised lipomas.  The 
veteran perfected an appeal of that decision.  In a May 2003 
statement, however, he withdrew those issues from his appeal.  
The Board finds, therefore, that those issues are no longer 
within the Board's jurisdiction.


REMAND

The veteran contends that his cataracts and prostate problems 
began during his 32 years of military service.  For the 
reasons that will be explained below, the Board finds that an 
additional remand of these issues is required in order to 
obtain evidence that may be relevant to his appeal.

The Veterans Claims Assistance Act of 2000

There have been significant changes in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment, or 
filed before the date of enactment and pending before VA on 
that date.  Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. 
Cir. 2002).

In an August 2001 notice the RO informed the veteran of the 
provisions of the VCAA, the evidence required to substantiate 
his claim, and the relative responsibilities of the veteran 
and VA in developing that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In that notice the 
RO also informed the veteran that he should submit the 
necessary information and/or evidence within 30 days of the 
notice.  In a decision issued on September 22, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
shown in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 
38 U.S.C.A. § 5103(b)(1) (West 2002).  See Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2002)).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Development Required

The VA and private treatment records show that the veteran 
currently has a prostate disorder, which was diagnosed as 
benign prostatic hypertrophy in December 1989.  He underwent 
a transurethral prostatic resection in August 1998.  He 
testified at his personal hearing that he is followed for his 
prostate condition by his private physician and at a VA 
medical center (MC), but records subsequent to June 2000 have 
not been obtained.  

The veteran's service medical records show that he had 
prostate problems during service.  A treatment note dated in 
March 1967 shows an impression of prostatic secretions, and a 
treatment note dated in August 1973 indicates that he had 
prostatitis.  It is not clear from the evidence of record, 
however, whether the currently diagnosed benign prostatic 
hypertrophy is related to the prostate symptoms documented 
during service, or to any other incident of service.

The evidence now of record also shows that the veteran has 
had a cataract condition (and possible residuals thereof) 
that may be service related.  A private hospital report dated 
in April 1989 indicates that he was diagnosed at that time 
with bilateral cataracts, for which he underwent surgery in 
April and December 1989.  A May 1998 private hospital report 
indicates that he had surgery at that time to correct 
rhegmatogenous retinal detachment of the right eye.  The 
veteran testified at his personal hearing that he is 
currently followed by an ophthalmologist, but the records of 
that treatment are not in file.  

His service medical records show that his problems with 
visual acuity were diagnosed as presbyopia, hyperopia, and 
astigmatism.  He sustained a piercing injury to his right eye 
in August 1977 that resulted in corneal abrasions.  The 
veteran testified at his personal hearing that the conditions 
under which he worked during service--maintaining aircraft 
and working with "hot metal"--were hard on his eyes.  It is 
not clear from the evidence of record, however, whether the 
veteran's currently diagnosed eye disorders are etiologically 
related to the symptoms documented during service, or any 
other incident of service.

It appears to the Board that VA and private medical records 
pertinent to the claim for service connection for cataracts 
exist, but have not been considered by the RO.  The veteran 
stated at his personal hearing that he began to receive eye 
treatment from his private physician directly after his 
separation from service in July 1985, and that this physician 
then referred him to the University of Nebraska Medical 
Center, where his cataract surgeries ultimately were 
performed.  He also stated that cataracts were diagnosed as 
the result of a VA medical examination in Omaha, Nebraska, in 
1985.  The RO has not obtained the records from the 
University of Nebraska Medical Center dated before January 
1988, the records from the Omaha VAMC dated before 1989, or 
any records from the private physician dated before the 
veteran's April 1989 diagnosis of cataracts.  

It also appears to the Board that VA and private medical 
records pertinent to the claim for service connection for 
benign prostatic hypertrophy exist, but have not been 
considered by the RO.  The veteran stated at his personal 
hearing that each year after he was separated from service, 
his private physician evaluated his prostate.  The RO has not 
yet secured from this physician the records dated before the 
December 1989 finding of benign prostatic hypertrophy.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of any medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for an eye or 
prostate disorder since his separation 
from service.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  If the RO is not able to obtain 
the identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
following examinations to the veteran in 
order to determine whether his currently 
diagnosed eye and/or prostate disorders 
are related to any incident of service.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by each examiner in conjunction 
with the examinations, and its receipt 
and review should be acknowledged in the 
examination reports.  The examinations 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment, and the examiners 
should review the results of any testing 
prior to completion of the reports.

(A)  A urological examination to show the 
relationship, if any, between any current 
disorder of the prostate, to include 
benign prostatic hypertrophy and any 
residuals thereof, and an injury or 
disease incurred by the veteran during 
active duty.

For each current disorder of the prostate 
that is found, the examiner must include 
in the examination report an opinion as 
to whether it is at least as likely as 
not (50 percent likelihood or better) 
that the disorder is etiologically 
related to a disease or injury incurred 
by the veteran during service.  The 
examiner should provide the rationale for 
his/her opinion.

(B)  An ophthalmology examination to show 
the relationship, if any, between any 
current eye disorder, to include 
cataracts and any residuals thereof, and 
an injury or disease incurred by the 
veteran during active duty.

For each current disorder of the eyes 
that is found, the examiner must include 
in the examination report an opinion as 
to whether it is at least as likely as 
not (50 percent likelihood or better) 
that the disorder is etiologically 
related to a disease or injury incurred 
by the veteran during service.  The 
examiner must consider in the examination 
report the possible significance of the 
presbyopia, hyperopia, and astigmatism 
with which the veteran was diagnosed 
during service and the conditions under 
which the veteran worked on "hot 
aircraft" during service.  The examiner 
should provide the rationale for his/her 
opinion.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	N.W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


